Case 1:19-cv-00056-CMH-IDD Document 20 Filed 07/08/19 Page 1 of 5 PageID# 454



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


 ADDICTING GAMES, INC.,

        Plaintiff,

 v.                                                  Civil Action No. 19-cv-56-CMH-IDD

 ADDICTING.COM, ADDICTINGAMES.COM,
 WWWADDICTINGGAMES.COM, and
 ADDICTINGGAME.COM, Internet domain
 names,

        Defendants.


    PLAINTIFF’S REQUEST FOR CLERK’S ENTRY OF DEFAULT AGAINST
  DEFENDANTS ADDICTINGAMES.COM, WWWADDICTINGGAMES.COM, AND
                       ADDICTINGGAME.COM

        Pursuant to Federal Rule of Civil Procedure 55(a), Plaintiff Addicting Games, Inc.

(“Plaintiff” or “Addicting Games”), by counsel, respectfully requests that the Clerk of the Court

enter        default   against    the    Internet     domain      names      AddictinGames.com,

wwwAddictingGames.com, and AddictingGame.com (“the Typosquatting Defendants”), for

failure to defend the lawsuit. In support of this request, Addicting Games states as follows:

        1.        Addicting Games filed its Verified Complaint against Defendant Addicting.com

on January 14, 2019, alleging cybersquatting and trademark infringement. See ECF No. 1.

        2.        On April 11, 2019, Addicting Games filed a First Amended Complaint (“FAC”)

joining the Typosquatting Defendants, and adding a claim of counterfeiting against all

Defendants. See ECF No. 4.

        3.        AddictinGames.com is an internet domain name which, according to records in

the WHOIS database of domain name registrations, is registered by the registrar Sea Wasp, LLC
Case 1:19-cv-00056-CMH-IDD Document 20 Filed 07/08/19 Page 2 of 5 PageID# 455



to an unknown registrant identified as “Privacy ID # 735278” at Savvy Investments, LLC. FAC

¶ 5 and Ex. B.

        4.       wwwAddictingGames.com is an internet domain name which, according to

records in the WHOIS database of domain name registrations, is registered by the registrar

Media Elite Holdings Ltd. to an unknown registrant identified as “Domain Administrator” at

“Fundacion Privacy Services LTD.” Id. ¶ 6 and Ex. C.

        5.       AddictingGame.com is an internet domain name which, according to records in

the WHOIS database of domain name registrations, is registered by the registrar Sea Wasp, LLC

to the company Peng Goh, Service Pro, G.P.O. Box 732, Hong Kong HK. Id. ¶ 7 and Ex. D.

        6.       On April 11, 2019, Addicting Games provided the registrant(s) of the

Typosquatting Defendants at the time the First Amended Complaint was filed with notice of the

alleged violations and a copy of the First Amended Complaint. See Declaration of Adrienne

Kosak (ECF No. 7-1) ¶ 11 & Attachs. 2-4. The notice was provided via the emails and addresses

that the registrant(s) provided to the registrars, or, where no email or address was available, to

the registrant(s) care of the registrars. Id.

        7.       On April 15, 2019, Addicting Games filed a Motion to Publish Notice of Action.

See ECF No. 6.

        8.       On April 22, 2019, the Court granted Addicting Games’ Motion to Publish Notice

of Action and ordered Addicting Games to publish the Order providing notice to the Defendants

in The Washington Post or The Washington Times once within fourteen (14) days after the entry

of the Order, and to serve the Order on Defendants via the email addresses on file with the

registrars. See ECF No. 9. The Order informed Defendants that a response was required within

twenty-one (21) days of the date of publication. Id. The Order also directed Addicting Games to



                                                2
Case 1:19-cv-00056-CMH-IDD Document 20 Filed 07/08/19 Page 3 of 5 PageID# 456



file a declaration within twenty-one (21) days after the entry of the Order describing the steps

that Addicting Games had taken to comply with the Order. Id.

       9.      Addicting Games served the Order via email on all Defendants on April 22, 2019.

See Declaration of Adrienne Kosak (ECF No. 10) ¶ 4 & Ex. A. Addicting Games also caused

the Order to Publish Notice of Action to be published in The Washington Times on April 24,

2019. See id. ¶ 5 & Ex. B. Addicting Games filed its declaration describing compliance with the

Order on April 30, 2019. See id.

       10.     In accordance with the Order to Publish Notice of Action, Defendants’ answer or

other response was due no later than May 15, 2019. No answer or other response has been filed

or served on behalf of the Typosquatting Defendants. See Declaration of Adrienne Kosak

(attached hereto as Ex. 1) ¶ 6.



       WHEREFORE, for the reasons set forth above, Addicting Games respectfully requests

that the Clerk enter default against the Typosquatting Defendants Addictingames.com,

wwwaddictinggames.com, and Addictinggame.com as to all claims asserted by Addicting

Games.




                                               3
Case 1:19-cv-00056-CMH-IDD Document 20 Filed 07/08/19 Page 4 of 5 PageID# 457



Dated: July 8, 2019          By:      /s/ Attison L. Barnes, III /s/
                                   Attison L. Barnes, III (VA Bar No. 30458)
                                   David E. Weslow (for pro hac admission)
                                   Adrienne J. Kosak (VA Bar No. 78631)
                                   WILEY REIN LLP
                                   1776 K St. NW
                                   Washington, DC 20006
                                   (202) 719-7000 (phone)
                                   (202) 719-7049 (fax)
                                   abarnes@wileyrein.com
                                   dweslow@wileyrein.com
                                   akosak@wileyrein.com

                                   Counsel for Plaintiff
                                   Addicting Games, Inc.




                                      4
Case 1:19-cv-00056-CMH-IDD Document 20 Filed 07/08/19 Page 5 of 5 PageID# 458



                                 CERTIFICATE OF SERVICE

         I, Attison L. Barnes, III, hereby certify that on July 8, 2019, I electronically served the

foregoing on all counsel of record via the Court’s CM/ECF system. I also caused a copy to be

sent to the registrant(s) of the defendant domain names that have not entered notices of

appearances, at the email addresses provided by the registrant(s) to the registrars of the domain

names:

         addictingames.com@privacy.co.com
         fundacionprivacy@protonmail.com
         webmaster@service-pro.net


                                                  /s/ Attison L. Barnes, III /s/
                                                 Attison L. Barnes, III
                                                 WILEY REIN LLP
                                                 1776 K Street, NW
                                                 Washington, DC 20006
                                                 Tel: (202) 719-7000
                                                 Fax: (202) 719-7049
                                                 abarnes@wileyrein.com

                                                 Counsel for Plaintiff Addicting Games Inc.
